DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 25-30 are directed to non-elected embodiments and are withdrawn from examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 identifies a first support ring and a second support ring.  However, subsequently, the support rings are not clearly identified in the claims.  It is unclear and confusing if the claimed features pertaining to the support rings belong to just one ring or both rings.
Claim 23 contradicts claim 21 from which it depends.  Claim 21 states “without tabs” while claim 23 claims “as tabs”.
In claim 31, it is believed that “a second recess” should be “(56)”, not “(46)”.
Due to the above mentioned indefiniteness, claims 21-24 and 31 are being treated as best as possible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu (WO 2018/143071) in view of Takeuchi (4,756,071).  Please note that US patent (11,041,536) is being used in the rejection; since said US patent is the English equivalent of the WO document.
Re: claim 21, Uematsu shows a spring package for use in a clutch and/or in a transmission in figure 1, as in the present invention, comprising:
supporting rings (20; 40) including a first supporting ring (40) and a second supporting ring (20) which is arranged axially spaced apart from the first supporting ring (40), and

wherein at least one of the supporting rings is a ring shape and has recesses, as marked in figure 1, without tabs distributed across the circumference thereof; and
wherein the supporting rings (40; 20) have a ring inner side and a ring outer side, and either the ring inner side and/or the ring outer side has a circumferential edge 22 projecting in an axial direction of the spring package.
Uematsu is silent of the material for the supporting rings and the ends being welded together.  Takeuchi is cited to teach the support ring 1 being a stamped and bent sheet-metal strip having a ring shape and has ends that are welded together, see figure 1 and column 1, lines 57 to end.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the teaching of Takeuchi to make the support ring for the spring package of Uematsu since the process is well known and simple which would increase production and lower cost.




[AltContent: arrow][AltContent: textbox (Recesses)]
    PNG
    media_image1.png
    1159
    676
    media_image1.png
    Greyscale


Re: claim 23, Uematsu shows the spring holders are formed as substantially circular openings having a projecting circumferential edge, as cup-shaped protrusions, see figures 1 and 3.
Re: claim 24, Uematsu shows the recesses are arranged between two circular openings each, see figure 1 above.
Re: claim 31, Uematsu shows the at least one of the supporting rings on the side of the inner diameter Di or the ring inner side has a second recess 42, which has a closed contour and forms a connecting web 42b.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


							/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657